          Case 1:19-cv-03644-PAE Document 39 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRETT STEININGER,

                                         Plaintiff,                          19 Civ. 3644 (PAE)
                         -v-
                                                                                  ORDER
 TRIBUNE BROADCASTING COMPANY, LLC, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        For the reasons stated at today’s conference, the expert discovery deadline of September

18, 2020, Dkt. 36, is extended until November 13, 2020. A case management conference is

scheduled for December 11, 2020 at 10:30 a.m. No later than December 4, 2020, the parties are

to file a joint letter stating whether they both consent to a bench trial.

        By separate order, the Court will refer this case to the Hon. Debra C. Freeman,

Magistrate Judge, for a settlement conference. One week in advance of the settlement

conference, plaintiff is to furnish defendants with his export reports relating to damages and any

requested medical records related to damages.

        SO ORDERED.


                                                                    PaJA.�
                                                                ______________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
Dated: July 28, 2020
       New York, New York
